Much of the testimony is opinion, hearsay, and clearly inadmissible. From a maze of contradictions a clear preponderance of evidence shows that D. M. Harrison and Sallie Harrison executed their promissory note for $3,500, payable to the order of Nannie Hughes. This note was secured by the mortgage in question. Principal defense, seemingly accepted by the lower court, and affirmed here, is that coercion was used in procurement of note and mortgage.
D. M. Harrison stated, in writing, that he freely confessed an obligation based upon his conduct in taking merchandise and money belonging to John L. Hughes 
Son. His peculations extended over a period of ten years. Because Hughes was not harsh in demanding payment when the note matured in January, 1934, and continued to give employment to Harrison, who was an efficient helper, it is now argued there was never a purpose to collect on the obligation.
The confession stands clearly. Harrison, better than any one else, knew whether he had taken the property. He attested the courtesy of John L. Hughes and voluntarily stated that he had been treated fairly. The decree should be reversed and the appellant afforded the relief she is entitled to, which in any event can only amount to partial restitution. *Page 1139